Citation Nr: 0323863	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  98-15 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction claimed as due to VA medical treatment 
in April 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 RO decision that denied service 
connection for a psychiatric disorder, hypertension, and 
hemorrhoids, and that denied compensation under 38 U.S.C.A. 
§ 1151 for erectile dysfunction claimed to be due to VA 
medical treatment in April 1997.


FINDINGS OF FACT

1.  A psychiatric disorder (dysthymic disorder) had its onset 
in active service.

2.  Hypertension began many years after service and was not 
caused by any incident of service.

3.  Hemorrhoids had their onset in active service.

4.  VA medical treatment in April 1997 did not result in 
erectile dysfunction.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder (dysthymic disorder) was incurred 
in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).
 
3.  Hemorrhoids were incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 
for erectile dysfunction, claimed as due to VA medical 
treatment in April 1997, are not met. 38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background

The veteran served in the Army on active duty for training 
from May to September 1974, and on active duty from August 
1978 to October 1981.  

Service medical records show that in October 1978 he was 
diagnosed with tension headaches arising from personal 
problems at home.  In January 1979, he reported having daily 
headaches for the past month due to military pressures and 
tension.  On observation, he was in no acute emotional stress 
although his affect was angry, which was probably appropriate 
for the situation; the diagnosis was situational anxiety.  He 
was prescribed medication for sleep and for headaches.  Later 
that month, he complained of difficulty adjusting to active 
duty; the diagnosis was adjustment reaction and he was 
prescribed Mellaril.  After having blackouts in May 1981, it 
was noted that he was still taking Mellaril for tension 
problems.  None of his blood pressure readings in service was 
elevated and there was no diagnosis of hypertension.  At 
separation, all systems, including his psychiatric, heart and 
vascular systems, and anus and rectum was found to be normal; 
his blood pressure was 128/72.  On the accompanying medical 
history report, the veteran described taking Mellaril; having 
piles or rectal disease; and having frequent trouble 
sleeping, depression or excessive worry, nervous trouble, and 
periods of unconsciousness.  A reviewing doctor wrote that 
the veteran had occasional hemorrhoids and psychiatric 
history of depression with loss of consciousness; but he also 
wrote in a mental status evaluation that there was no 
significant mental illness.

The veteran was given a VA examination in December 1981 in 
connection with a low back condition; his blood pressure was 
130/80.  

On VA consultation in October 1983 for headaches and 
backaches, it was noted that his past medical history was 
negative for hypertension.  In March 1984, on VA treatment 
for back pain, it was noted that he had low blood pressure 
(110/76).  At the time, the only medication he was taking was 
Acetaminophen.

A June 1988 VA progress note shows that the veteran was seen 
for hemorrhoidal tags after symptoms had been present for two 
months.  

He was treated in April 1994 for complaints of anal pruritis 
for the last three to four weeks; diagnoses were dermatitis 
of the anal region and external hemorrhoid.  

The evidence includes records of VA treatment from 1994 
through 1996 for dysthymia, schizoid personality, 
schizophrenia, hypertension.  He also was treated for low 
back and cervical spine conditions.

On private psychiatric consultation in April 1995, he 
reported that he had been anxious and had been unable to 
sleep well for the past two years.  Diagnoses were dysthymia 
and schizoid personality disorder.  

In April 1996, he was given a private psychiatric 
examination, in which he indicated that his first psychiatric 
contact had been in service and that he had been prescribed 
Mellaril.  The examiner found the veteran to be only 
partially reliable.  The diagnosis was psychotic disorder not 
otherwise specified, rule out schizophrenia, chronic 
undifferentiated type.  An April 1996 internist's examination 
noted that high blood pressure had been present for several 
years.   

In April 1996, in connection with an application with the 
Social Security Administration (SSA), the veteran described 
having hemorrhoids.

On private examination in July 1996, he was diagnosed with 
dysthymic disorder, cannabis abuse, alcohol dependence, and 
schizoid personality disorder.  On private general medical 
examination in July 1996, he reported that he had had 
hypertension for the past six or seven years.  

VA medical progress notes from November 1996 refer to 
degenerative joint disease and hemorrhoids.

The veteran was treated by the VA for pruritis ani and 
occasional blood per rectum in February 1997.  He was seen 
again at a VA facility in April 1997 for persistent pruritis 
ani; the assessment was mild peri-anal irritation.  In April 
1997, he underwent colonoscopy at the VA Medical Center 
(VAMC) in St. Louis, Missouri.  The procedure revealed colon 
polyps, which were removed, and internal and external 
hemorrhoids.  No problems were reported in connection with 
the procedure.  The following month, May 1997, the veteran 
reported having psychiatric symptoms; it was noted that he 
had not reordered certain medication for several months and 
that he should take medication as prescribed.  In July 1997, 
he began reporting difficulty in having erections since April 
1997.

The veteran filed a claim with the VA in July 1997, seeking 
service connection for hypertension, hemorrhoids, and a 
depressive disorder.  In August 1997, he also sought 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
"male troubles" as a result of a colonoscopy performed at a 
VAMC in April 1997. 

In January 1998, the SSA awarded disability benefits based on 
a primary diagnosis of schizophrenic, delusional, 
schizoaffective, and other psychotic disorders and a 
secondary diagnosis of hypertension.  The veteran was deemed 
to have been disabled for purposes of SSA disability benefits 
as on August 1994.

An August 2000 reply from the National Personnel Records 
Center indicated that a search for additional service medical 
records in three locations (Troup Medical Clinic at Fort 
McNair; Surgical Clinic in Berlin MEDDAC; and the unit 
dispensary of the 3rd Battalion, 6th Infantry) had produced 
no records for the period between January and August 1981.  

VA medical records from 2000 to 2002 reflect treatment for 
various conditions, including hypertension, schizophrenia, 
right knee degenerative disease, and histories of chronic 
prostatis and gross hematuria.  Mental health clinic progress 
notes recount the veteran's belief that he developed erectile 
dysfunction from a colonoscopy; he described gradual onset of 
erectile dysfunction in November 1997 progressing to total 
loss of erection.  He also stated that he thought that a 
right leg problem might also be related to the colonoscopy.  

A September 2001 mental status examination prepared in 
connection with an SSA disability benefit application 
diagnosed the veteran with chronic undifferentiated type 
schizophrenia, anxiety disorder not otherwise specified, 
history of alcohol and drug dependence, pain disorder 
associated with psychological factors, and personality 
disorder not otherwise specified with schizotypal and 
schizoid features 

II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, and the supplemental statement of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims and of his and the VA's 
mutual responsibilities for providing evidence.  Identified 
medical records have been obtained to the extent possible, 
and VA examinations have been provided.  The VA has satisfied 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



1.  Claims for service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a veteran had active service for 90 days or more, service 
connection will be rebuttably presumed for certain chronic 
diseases, including hypertension and psychoses, that are 
manifest to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

With regard to a psychiatric disorder, the service medical 
records from the veteran's 1978-1981 active duty show that he 
was treated in service for situational anxiety and tension 
headaches.  He was treated with Mellaril, which is generally 
used to treat both psychotic disorders and depression.  At 
separation from service, a reviewing doctor indicated that 
the veteran had a history of depression, although at the time 
of separation he did not have any significant mental illness.  
Years after service, in the 1990s, the veteran was treated 
for various psychiatric conditions, including dysthymia 
(which is a form of depression) and for schizophrenia.  

While there might be better evidence of continuity of 
symptomatology since service (see 38 C.F.R. § 3.303(b)), the 
Board finds that the evidence is in equipoise on the issue of 
whether the veteran's current dysthymic disorder is a 
continuation of a condition that was first manifested and 
treated in active service.  Giving the benefit of the doubt 
to the veteran, the Board concludes that a psychiatric 
disorder (dysthymic disorder) was incurred in active service, 
warranting service connection.  See 38 U.S.C.A. § 5107(b).

With regard to hypertension, there is no evidence of such a 
condition either in active service or to a compensable degree 
within one year after separation from service.  The condition 
first appeared many years after service, and the medical 
evidence does not link it to service.  The Board concludes 
that hypertension was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for hypertension, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
 
With regard to hemorrhoids, the veteran was described as 
having had occasional hemorrhoids at separation from service.  
Medical records from several years later, and continuing to 
the present, show the condition.  There appears to be a 
satisfactory showing of continuity of symtoms since service.  
38 C.F.R. § 3.303(b).   The Board finds that hemorrhoids 
began in service.  The condition was incurred in service, 
warranting service connection.  The Board has applied the 
benefit-of-the-doubt rule in granting this benefit.  
38 U.S.C.A. § 5107(b).

2.  Compensation under 38 U.S.C.A. § 1151

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204. The new version of the law 
is more stringent than the old version. The new law is 
effective with respect to claims filed on or after October 1, 
1997. The veteran filed this claim in August 1997, and thus 
the old version of the law applies to this case.  VAOPGCPREC 
40-97.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

In this case, the veteran underwent colonoscopy in April 1997 
at a VAMC.  There is no indication in any of the medical 
records of any resulting disability from the VA treatment.  
Several months after the procedures, the veteran alleged that 
he had started having erectile dysfunction as a result of the 
procedure.  However, as a layman, he is not competent to give 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
evidence shows no causation between the VA treatment and the 
claimed disability, and thus there is no basis for 
compensation under 38 U.S.C.A. § 1151.

As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for erectile 
dysfunction, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.



ORDER

Service connection for a psychiatric disorder (dysthymic 
disorder) is granted.

Service connection for hypertension is denied.

Service connection for hemorrhoids is granted.

Compensation under 38 U.S.C.A. § 1151 for erectile 
dysfunction, claimed as due to VA medical treatment in April 
1997, is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

